[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                          FILED
                              ________________________               U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                            June 4, 2007
                                    No. 06-12602                        THOMAS K. KAHN
                              ________________________                      CLERK

                                   BIA No. A96-095-224

JORGE ENRIQUE GOMEZ-MONTOYA,


                                                                                   Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                 Respondent.


                              ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                              _________________________

                                       (June 4, 2007)

Before BIRCH, FAY and CUDAHY,* Circuit Judges.

PER CURIAM:


       *
         Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
      Having carefully reviewed the record and briefs in this case, as well as the

summary affirmance by the Bureau of Immigration Appeals (BIA) of the order

entered by the immigration judge (IJ) , we conclude that the record is insufficient

for the panel on appellate review to make the requisite determinations as to the

propriety of the judgment below. Accordingly, we VACATE the judgment below

and REMAND this case to the BIA with instructions to create a reviewable record

in this matter and to assign the case upon remand to a different IJ for consideration.

      It is so Ordered.




                                          2